     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.690 Page 1 of 11



 1   Michael Cedillos (SBN 284794)
 2   GREENBERG TRAURIG, LLP
     77 West Wacker Drive, Suite 3100
 3   Chicago, Illinois 60601
 4   Tel.: (312) 456-8400
     cedillosm@gtlaw.com
 5
 6   Miriam Bahcall (pro hac vice), IL ARDC #6191823, bahcallm@gtlaw.com
     John F. Gibbons (pro hac vice), IL ARDC #6190493, gibbonsj@gtlaw.com
 7   Attorneys for Defendant Gannon Giguiere
 8                             UNITED STATES DISTRICT COURT
 9                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   United States of America                    CASE NO. 18-CR-3071 WQH
11               Plaintiff,                      DEFENDANT GANNON GIGUIERE’S
12                                               RESPONSE TO THE GOVERNMENT’S
     v.                                          SUPPLEMENTAL BRIEF IN
13                                               OPPOSITION TO DEFENDANT’S
     Gannon Giguiere (1), and                    MOTION TO COMPEL DISCOVERY
     Oliver Lindsay (2),                         AND RETURN PROPERTY
14
                 Defendants.
15
16             In response to the government’s Supplemental Brief in Opposition to Defendant
17   Gannon Giguiere’s (“Mr. Giguiere”) Motion to Compel Discovery and Return Property
18   (“Supplemental Brief”), Mr. Giguiere states as follows:
19        I.     Outstanding Discovery Material
20             During the parties’ Motions Hearing on March 11, 2019 (“March 11 Hearing”),
21   Your Honor instructed defense counsel to use future briefing to inform the Court what
22   further discovery Mr. Giguiere needs, based on what has already been produced. March 11
23   Hearing Tr., attached hereto as Exhibit A, at 21:17 – 22:1. Based on the production of
24   discovery to date and representations made by the government in its Supplemental Brief
25   informing that a substantial amount of discovery is still incoming, Mr. Giguiere posits that
26   such representation would be as-yet premature.
27             For example, at three (3) different junctures in its Supplemental Brief, the
28   government represents that it “soon will be” producing certain categories of discovery to


                                                 1
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.691 Page 2 of 11



 1   the co-defendants. See Supp. Br., ECF No. 96, at 4:22, 6:13, 11:17. Regarding another
 2   tranche of discovery, the government states that it will make specific disclosures “shortly
 3   after [confidential informant Michael] Forster terminates his purported participation in the
 4   scheme(s), which will be well in advance of trial.” Id. at 11:6-8. The government offers no
 5   date, or range of dates, for when such disclosures might be made.
 6            As set forth below, and in response to the government’s Supplemental Brief, Mr.
 7   Giguiere believes that he is legally entitled to a significantly larger scope of discovery than
 8   the government has thus far been willing to produce. But out of an abundance of caution
 9   and because he has not yet received what may well be a substantial amount of discovery,
10   Mr. Giguiere respectfully submits that until such time as his trial team possesses a more
11   complete picture of what materials he has received, Mr. Giguiere is not yet prepared to
12   apprise the Court of the sufficiency of the government’s disclosures.
13      II.      Mr. Giguiere’s Response to the Categories of Discovery Addressed in the
                 Government’s Supplemental Brief
14
                 A. Historical Pump-and-Dump / Market Manipulation Schemes – No
15                  Additional Evidence Gathered
16            The government states that, during debriefs, Forster indicated that he “was part of
17   an effort to manipulate, knew of efforts to manipulate, or suspected efforts to manipulate”
18   eleven (11) different stocks, but about which the FBI’s San Diego Field Office (“FBI-SD”)
19   did not gather additional evidence. Supp. Br., at 3:8-14. The Government admits its
20   awareness of “possible schemes surrounding these stocks,” but adopts the position that it
21   has no legal requirement to “canvas” other offices, departments, or agencies to gather
22   evidence about these specific stocks. Id. at 3:18-23. “In other words,” the Government
23   states, “no additional materials are in the possession, custody or control of the United States
24   Attorney’s Office, or [FBI-SD].” Id. at 3, n.1.
25            This position seemingly contravenes the notion of the Court, made explicit during
26   the March 11 Hearing. At the hearing, the Court stated that the Government is probably
27   not required “to contact every US Attorney’s Office, contact every FBI field office, contact
28   every SEC office, and make them affirmatively check to see if [Forster’s] name comes up.”


                                                   2
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.692 Page 3 of 11



 1   March 11 Hearing Tr. at 23:22 – 24:3. “But,” the Court continued, “on the other hand,
 2   certainly if the government was aware or if an FBI working on this, working with the
 3   government, knew of three others that were some other place, then I think the government
 4   may have an obligation to disclose that[.]” Id. at 24:5-9.
 5         To be sure, the Court declined to require the government to “canvas” every
 6   governmental agency for information about Forster. See id. at 26:13-16. But the
 7   government plays loose with this ruling in it Supplemental Brief, conveniently
 8   refashioning Your Honor’s words into an excusal of the government’s duty to disclose
 9   substantive information about fraudulent schemes that it readily admits it is aware of. As
10   the Court stated, the government may not have an affirmative obligation to “search every
11   US Attorney Office, every SEC office, but to the extent that they know about it, that is a
12   different story.” Id. at 25:10-15. Mr. Giguiere respectfully submits that, consistent with the
13   Court’s comments, the government has a duty to gather and produce relevant information
14   regarding the eleven stocks the government has admitted to possessing knowledge of.
15
               B. Historical Pump-and-Dump / Market Manipulation Schemes –
16                Additional Evidence Gathered

17         Per the government, FBI-SD obtained additional evidence from Forster about
18   schemes involving six (6) stocks different from those named above. See Supp. Br. at 4:3-
19   7. The government discusses two of these stocks, “EVTI” and “SSSI,” in brief detail, and
20   does not discuss the other four at all.
21         Regarding EVTI, the government represents, “The SEC supplied FBI-SD with many
22   of the documents the SEC obtained during its investigation; these documents have been
23   produced to defendants in discovery in this case.” Id. at 4:11-14 (emphasis added). Mr.
24   Giguiere is in no position to know what the government means by “many”; he only knows
25   that it is not “all.” Such incomplete discovery violates the intent of the Court’s express
26   statement that the government should supply Mr. Giguiere with information implicative of
27   Forster’s criminality, when the government knows such information might exist.
28


                                                  3
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.693 Page 4 of 11



 1         If the SEC, which worked side-by-side with FBI-SD and the U.S. Attorney’s Office
 2   in their investigation of Mr. Giguiere, has withheld documents that pertain to Forster’s
 3   involvement in the EVTI scheme, then Mr. Giguiere submits that the government should
 4   be required to disclose those documents. Indeed, Mr. Giguiere stated as much in his
 5   opening Motion to Compel Discovery and Return Property, arguing that the SEC should
 6   be considered part of the prosecution team for discovery purposes. See Mot., ECF No. 85,
 7   at 3 – 5. At the very least, Mr. Giguiere requests that the government be ordered to confirm
 8   that it conducted a Brady analysis of the EVTI file to ensure that its disclosures complied
 9   with Brady v. Maryland, 373 U.S. 83 (1963).
10         Mr. Giguiere requests the same of the SSSI file, from which “[a]ll reports that
11   contained a reference to Forster (according to a computerized search of the FBI
12   investigative file) have been, or will soon be, produced[.]” Supp. Br. at 4:20-22. Is the
13   government’s reference to “reports” restricted to written FD-302 and FD-1032 reports?
14   Were documents that do not fit within the government’s definition of “report” excluded
15   from production? Might there be documents that pertain to Forster in the file that do not
16   explicitly state his name? Without access to the SSSI file, Mr. Giguiere cannot know the
17   answer to any of these questions. Unless the government can confirm that it conducted a
18   thorough Brady analysis and concluded that nothing was excluded from the SSSI
19   production that might exculpate Mr. Giguiere in any way, he requests that the government
20   be ordered to disclose any documents (not merely reports) that pertain to Forster (not
21   merely those that mention him by name).
22         As for the remaining four stocks, Mr. Giguiere is at a loss as to why the government
23   did not elaborate on any of them. At the outset of § B. of its Supplemental Brief, the
24   government concedes that it obtained additional evidence about all four (“ASNT,”
25   “CADY,” “MNGA,” and “WRIT”) in the course of its dealings with Forster, but it never
26   mentions the stocks again. See id. at 4. At the bottom of § B. of its Supplemental Brief, the
27   government states that it has produced evidence regarding “these schemes” that has been
28   gathered by FBI-SD, arguing that “there is no legal requirement that it canvas other offices,


                                                  4
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.694 Page 5 of 11



 1   departments, or agencies to gather additional evidence.” Supp. Br. at 4:25 – 5:2. The brief
 2   does not clarify whether “these schemes” refer to (i) EVTI and SSSI; (ii) ASNT, CADY,
 3   MNGA, and WRIT; or (iii) all six schemes together. In any event, although Mr. Giguiere
 4   has received limited pieces of discovery on each of these six stocks, it appears that the
 5   government has conceded to knowing of additional information regarding all six. Per the
 6   Court’s indicated position, Mr. Giguiere submits that he is entitled to that information.
 7
              C. Historical Pump-and-Dump / Market Manipulation Schemes –
 8               Involvement with Defendants Giguiere and/or Lindsay

 9         The government lists seventeen (17) tickers and companies that were or are the
10   subject of schemes that Forster stated he was involved in alongside Mr. Giguiere and/or
11   co-defendant Oliver Lindsay (“Mr. Lindsay”). Supp. Br. at 5:10-13. The government did
12   not elaborate on what information it has or has not produced in relation to a single one of
13   these tickers, other than to restate that “[e]vidence gathered by FBI-SD has been produced
14   to defendants” and recite its argument that the government has no duty to gather additional
15   evidence from other offices that might possess information about the stocks. Id. at 5:16-
16   19. This despite the government’s admission that it “has direct access to and knowledge of
17   additional information or evidence” about these stocks. Id. at 5:15-16.
18         Again, Mr. Giguiere is confused as to how the government can concede direct
19   knowledge and access to additional information about Forster’s involvement in market
20   manipulation schemes, but somehow maintain that it need not gather such information to
21   produce to the defendants. This posture seems to fly in the face of the Court’s articulations
22   at the March 11 Hearing. For the reasons stated above, and per the representations in the
23   government’s Supplemental Brief, Mr. Giguiere submits that he is entitled to the
24   “additional information or evidence” about which the government has “direct access to and
25   knowledge of.” Id. at 5:15-16.
26
27
28


                                                  5
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.695 Page 6 of 11



 1             D. Additional Historical Pump-and-Dump / Market Manipulation Schemes
 2                      1.      The Cleveland Case
 3         Regarding the Cleveland Case, it appears that Mr. Giguiere has thus far received seven
 4   pages of FBI reports and some audio and video of Forster’s interactions with an investigation
 5   target. Once again, the government and Mr. Giguiere find themselves at loggerheads over the
 6   scope of the government’s discovery obligations. Unlike the stocks discussed above, here the
 7   government explicitly states which other federal offices might possess additional information
 8   about Forster’s involvement in the overlapping criminal and civil cases that comprise the
 9   Cleveland Case: the Cleveland U.S. Attorney’s Office; the Cleveland FBI Office; and the
10   SEC. See Supp. Br. at 6:14-17. In other words, the government concededly “knew of three
11   others that were some other place.” March 11 Hearing Tr. at 24:7-8. Giguiere requests that the
12   government acquire and disclose what information those three entities have on the Cleveland
13   Case that pertains to Forster.
14                      2.      Cuba Beverage Company
15         Finally, the government is declining to disclose “additional information” about
16   Forster’s involvement in a scheme concerning the stock of Cuba Beverage Company, despite
17   having “direct access to and knowledge of” the additional evidence. See Supp. Br. at 7:6-12.
18   Mr. Giguiere notes that the government has already made several productions that include
19   information about Cuba Beverage Company.
20         However, the critical role that the Cuba Beverage Company plays in Forster’s history
21   with the government requires special attention. Indeed, the government offers that it was the
22   Cuba Beverage scheme that caused FBI-SD agents to approach Forster, secure his
23   cooperation, and once they turned Forster into a cooperator, dismissing the complaint against
24   him. See id. at 6:19 – 7:5. This cooperation led Forster to record conversations in this case,
25   resulting in the defendants’ eventual indictments. Id.
26         If the government has direct access to any additional information about the scheme that
27   motivated Forster to flip and cooperate, it is critical that Mr. Giguiere be permitted a fulsome
28   review of such evidence. As described in detail below, any worthwhile cross-examination of


                                                   6
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.696 Page 7 of 11



 1   Forster in an entrapment context would zero in on Forster’s motive for leading Mr. Giguiere
 2   past the point of no return. Information about the Cuba Beverage Company is central to that
 3   effort. While some of that information has already been turned over, Mr. Giguiere requests
 4   that the government be ordered to disclose additional, immediately accessible information
 5   from so critical a case.
 6               E. Forster’s Additional Proactive Cooperation
 7            The government’s final discovery category concerns Forster’s cooperation with “recent
 8   and/or ongoing market manipulation schemes.” Supp. Br. at 7:14-15. Before addressing each
 9   such scheme, the government posits, “Critically, none of this cooperation involves
10   wrongdoing by Forster[.]” Id. at 7:17-18 (emphasis in Supp. Br.). But the degree of Forster’s
11   wrongfulness in his acts on behalf of the government is far from Mr. Giguiere’s only basis to
12   seek information about Forster’s cooperative efforts. Forster’s motive, in and of itself and
13   divorced from his “wrongdoing,” is central to Mr. Giguiere’s defense. See Davis v. Alaska,
14   415 U.S. 308, 316 (1974) (“We have recognized that the exposure of a witness’ motivation in
15   testifying is a proper and important function of the constitutionally protected right of cross-
16   examination”).
17            As the Court noted, and as applies to each category of discovery discussed to this point,
18   “the jury would be entitled to know that [Forster] – he somehow – I don’t want to say beholden
19   to the government, but he is hoping from the government in connection with this case, and
20   that he is currently doing other things to help get additional benefits[.]” March 11 Hearing Tr.
21   at 13:17-21. The Ninth Circuit has afforded this right to criminal defendants for nearly fifty
22   years:
23            [T]he hope or promise of some reward in the way of immunity, preferential
              treatment or lighter sentence provides a possible motive both for entrapping the
24            defendant and for testifying falsely at the trial. Accordingly, the defense should
              always have the opportunity to show by way of cross-examination or otherwise
25            that the actions of a government informer may have been impelled by any
              expectation of leniency in his own pending prosecution or sentence.
26
27   Hughes v. U.S., 427 F.2d 66, 68 (9th Cir. 1970). Here, Forster’s expectation of leniency is
28   evidenced by every ounce of favor that his ongoing cooperation curries from the government.


                                                     7
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.697 Page 8 of 11



 1   Mr. Giguiere has a right to apprise the jury of each such example. That the moral nature of
 2   Forster’s cooperation is not routinely nefarious does not somehow diminish Mr. Giguiere’s
 3   right to defend himself via a demonstration that the government’s case hinges on the
 4   cooperation of a man inextricably reliant upon the government’s good graces. Such
 5   inextricability can only be elicited through exacting cross examination of the mounting favor
 6   that Forster continues to curry.
 7          Rather than recognize Mr. Giguiere’s right to a thorough cross-examination, the
 8   government shrugs, providing information regarding Forster’s proactive cooperation that is as
 9   vague as it is incomplete. This recalls argument from the March 11 Hearing, when the
10   government speculated that even without specific information about the cases Forster is
11   working on, defense counsel will have plenty of material with which to cross-examine Forster.
12   March 11 Hearing Tr. at 14:5-7. Mr. Giguiere rejects this contention substantively. Simply
13   put, the Government cannot use discovery tactics to dictate the manner and scope of defense
14   counsel’s cross-examination. The jury is entitled to hear, and Mr. Giguiere requests the
15   opportunity to present, a thorough cross of the lynchpin of the government’s case. Neither the
16   jury nor the defense should be limited to opaque references to ill-defined cooperation that
17   leaves Mr. Giguiere looking uncertain and unprepared. See Davis, 415 U.S. at 318 (reversing
18   conviction where “counsel was unable to make a record from which to argue why [the witness]
19   might have been biased,” “the jury might have thought that defense counsel was engaged in a
20   speculative and baseless line of attack,” and “defense counsel should have been permitted to
21   expose to the jury the facts from which jurors [] could appropriately draw inferences relating
22   to the reliability of the witness”).
23                       1.       Public Companies 1, 2, and 3 and Private Company 1
24          Regarding four separate ongoing investigations into one private and three public
25   companies, the government states that Forster has participated in discussions that, depending
26   on the scheme, included anywhere from three to five illicit topics. See Supp. Br. at 8:23 – 9:4;
27   9:16-21; 10:8-13; 10:23 – 11:2. In each case, the government fails to say whether these topics
28   comprise the entirety of the discussions, in what detail Forster engaged the targets on these


                                                   8
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.698 Page 9 of 11



 1   topics, or how Forster went about discussing the topics with each respective target.
 2          This last element is particularly critical, as the recorded tapes in this case demonstrate
 3   Forster to be a remarkably sophisticated conversationalist, capable of leading his fellow
 4   interlocutor to profess any manner of unseemly things via a dexterous, manipulative blend of
 5   raw intelligence, flattery, and guile. Defense counsel is confident that evidence about the
 6   manner of Forster’s engagement with targets across different investigations will demonstrate
 7   a person uniquely capable of siphoning from another individual exactly what the government
 8   wants to hear – and for the sake of Forster’s personal benefit, what he needs to hear. Mr.
 9   Giguiere requires far more detail into Forster’s engagement with these companies and targets
10   to develop a meaningful cross-examination about what his trial team believes is a likely vital
11   line of inquiry.
12          The government also describes each company as “small,” never offering anything more
13   in the way of detail about the company or the investigation’s targets. Id. at 8:14; 9:8; 9:26;
14   10:17. Such opacity directly stymies another potential avenue of cross-examination, one that
15   highlights the government’s willingness to work with a career conman to go after small-time
16   individuals with little to no criminal history. Such theory is not far-flung conjecture. To wit,
17   Mr. Giguiere has no criminal history. Forster, on the other hand, “has been involved in penny
18   stock fraud for many years, and has had contact with any number of other repeat players in
19   the industry.” United States’ Response in Opposition to Defendant Giguiere’s Motion to
20   Compel Discovery and Return Property, ECF No. 86, at 3:9-11. If the government chose to
21   dance with the devil just to pick off a series of relatively smaller players, the jury is entitled to
22   know about it.
23                      2.       Additional Potential Stock Manipulation
24          It appears that the government is considering engaging Forster in certain additional
25   schemes, but has not yet chosen to do so. Mr. Giguiere merely requests that, for the reasons
26   already stated, should Forster be inserted into other investigations, the government
27   immediately disclose the details of Forster’s cooperation in each such instance.
28


                                                      9
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.699 Page 10 of 11



 1                          3.      United States v. Luke Zouvas
 2           Mr. Giguiere received discovery relating to this case on March 27, 2019. At the time of
 3   filing, Mr. Giguiere’s trial team has been unable to determine if these documents satisfy the
 4   government’s representation that it would produce the evidence from the Zouvas case
 5   “surrounding Mr. Forster’s participation in the investigation[.]” Supp. Br. at 11:16-17. Mr.
 6   Giguiere hereby reserves his right to request additional discovery materials in relation to this
 7   file.
 8       III.      Conclusion
 9           Consistent with his Motion to Compel Discovery and Return Property, Mr. Giguiere
10   restates his requests for the discovery to which he is entitled. WHEREFORE, Mr. Giguiere
11   respectfully requests the Court enter an order:
12                i.   Compelling the government to produce all materials that reveal and/or pertain to
13                     any prior convictions, guilty verdicts, guilty pleas, arrests, or other
14                     misconduct of the cooperator Michael Forster;
15               ii.   For those materials that the government is not required to disclose, compelling
16                     the government to confirm that it conducted a Brady review of the material:
17              iii.   Compelling the government to produce all materials that reveal and/or pertain
18                     to any ongoing cooperation efforts between Forster and the government;
19
20                 RESPECTFULLY SUBMITTED this 15th day of April, 2019.
21                                         GREENBERG TRAURIG, LLP
22
23                                         By: /s/ John F. Gibbons
                                               Michael Cedillos
24                                             Miriam Bahcall*
                                               John F. Gibbons*
25                                             *Pro Hac Vice
26                                             Attorneys for Defendant Gannon Giguiere
27
28


                                                      10
     Case 3:18-cr-03071-WQH Document 105 Filed 04/15/19 PageID.700 Page 11 of 11



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on April 15, 2019, I caused to be filed electronically
 3   DEFENDANT’S MOTION TO COMPEL DISCOVERY with the Clerk of the Court
 4   using the Court’s CM/ECF system which will send notification of such filing to the e-
 5   mail addresses denoted below:
 6
       ROBERT S. BREWER, JR.                    MICHAEL L. LIPMAN
 7     UNITED STATES ATTORNEY                   KAREN LEHMANN ALEXANDER
 8     AARON P. ARNZEN                          DUANE MORRIS LLP
       ANDREW J. GALVIN                         750 B Street, Suite 2900
 9     Assistant United States Attorneys        San Diego, CA 92101-4681
10     United States Attorney’s Office          Tel: 619.744.2200
       880 Front Street, Room 6293              Emails: mllipman@duanemorris.com
11     San Diego, CA 92101-8893                 klalexander@duanemorris.com
12     Tel: 619-546-8384/9721
       Emails: Aaron.Arnzen@usdoj.gov           Attorneys for Defendant Oliver Lindsay
13     Andrew.Galvin@usdoj.gov
14
       Attorneys for Plaintiff United States
15     of America
16
17
18
                                         By:   /s/ John F. Gibbons
19                                           JOHN F. GIBBONS
                                         Attorney for Defendant Gannon Giguiere
20                                       E-mail: gibbonsj@gtlaw.com
21
22
23
24
25
26
27
28


                                                11
